Exhibit 10.20











PURCHASE AND SALE AGREEMENT


BY AND AMONG


LOCATEPLUS HOLDINGS CORPORATION,
EMPLOYMENT SCREENING PROFILES, INC.
d/b/a TRUBACKGROUNDS
AND
DERRICK A. SPATORICO




September 20,2009




 
 
 


  Table of Contents      Page  
 
ARTICLE I - ACQUISITION; PURCHASE PRICE 1     1.01     Acquisition 1    
1.02     Tax Treatment 1     1.03     Delivery of LP Stock and ESP Stock 1
ARTICLE II - THE CLOSING 2     2.01     Time, Date and Place of Closing 2    
2.02      Events Comprising The Closing 2
    2.03      Purchaser's Conditions of Closing
2
    2.04      Seller's Conditions of Closing 2
    2.05      Deliveries by the Seller
3
    2.06      Deliveries by  the Purchaser 3
    2.07      Filings                                                           
3
    2.08      Return of Items
3
 
ARTICLE III - SELLER'S REPRESENTATIONS AND WARRANTIES
4     3.01     Status of the Company  4     3.02     Financials 4
3.03     Tax  Returns; Taxes
5
3.04     Real and Personal Property
5
3.05     Patents; Trademarks; Trade Names, Licenses, Etc.
5     3.06     Contracts; Powers of Attorney  5 
3.07     Insurance
6
    3.08     No Misleading Statements or
Omissions                                                                                     
6
    3.09     Litigation; Compliance With  Law
6
    3.10     Absence of Restrictions and Conflicts
6
 
ARTICLE IV -- PURCHASER'S REPRESENTATIONS AND WARRANTIES
6
    4.01     Status of Purchaser
6
    4.02     Authorizations
6
    4.03     No Misleading Statements or Omissions
6
 
 
ARTICLE V - SURVIVAL; INDEMNIFICATION
7     5.01     Survival
7
    5.02     Indemnification
7     ARTICLE VI -OTHER AGREEMENTS 7     6.01     Continuing Operation of
Business 7     6.02     Inspection; Updated Financial Statements 7    
6.03     No Negotiations 7     6.04     Good Faith Efforts; Further Assurances;
Cooperation 8     6.05     Brokerage Commissions 8     6.06     Public
Announcements 8  
ARTICLE VII - TERMINATION AND ABANDONMENT; SPECIFIC PERFORMANCE
8     7.01     Termination and Abandonment 8     7.02     Specific Performance
and Other Remedies 8     7.03     Rights and Obligations on Termination 8  
ARTICLE VIII  -MISCELLANEOUS PROVISIONS
9
    8.01     Notices
9
    8.02     Exhibits and Schedules
9
    8.03     Time of the Essence; Computation of Time
9
    8.04     Assignment; Successors in Interest
9
    8.05     Number; Gender
10
    8.06     Controlling Law; Integration; Amendment; Waiver
10
    8.07     Expenses
10
    8.08     Arbitration of Disputes
10
    8.09     Counterparts
10

 
 
 
 

--------------------------------------------------------------------------------

 

                                  
 
 

PURCHASE AND SALE AGREEMENT
 
BY AND AMONG


LOCATEPLUS HOLDINGS CORPORATION
EMPLOYMENT SCREENING PROFILES, INC.
AND
DERRICK A. SPATORICO
 
 
This is a Purchase and Sale Agreement (the "Agreement') dated as of September
20, 2009  by and between LOCATEPLUS HOLDINGS CORPORATION( the "Purchaser")  a
Delaware corporation, having its principal office at 100 Cummings Center Suite
235, Beverly MA 01915,  EMPLOYMENT SCREENING PROFILES, INC., d/b/a
Trubackgrounds, Inc.,    a Florida corporation, having its principal office at
4025 Tampa Rd., Suite 1206, Oldsmar, FL 34677, herein called the "Company" and
its shareholder, DERRICK A. SPATORICO, ESQ. of 1 East Main Street, Rochester, NY
14614 (the "the Shareholder"). The Company and the Shareholder are herein
sometimes collectively called the "Seller".
 
The Seller has agreed to sell and the Purchaser has agreed to buy one thousand
(1,000) shares of the Common Stock, no par value, of the Company ( the “ESP
Stock” ), constituting all the outstanding shares of Common Stock of the Company
pursuant to the terms and conditions of this Purchase and Sale Agreement.
 
 
ARTICLE I.   ACQUISITION ; PURCHASE PRICE; ADJUSTMENTS
 
1.01 Acquisition.   
 
At the Closing described below the Seller shall sell and transfer and the
Purchaser shall acquire, for a consideration of one million seven hundred and
fifty thousand dollars ($1,750,000), consisting of nine million (9,000,000)
shares of Common Stock of the Company (the “LP Stock”) at $0.1944 per share,
herein called the “Purchase Price”, all the ESP stock (the “ESP Stock”) and
associated rights and business of the Company. The LP Stock and any Additional
LP Stock as described below are defined herein as the “Purchase Price.”
 
 
1.02  Tax Treatment.  
 
Each of Purchaser, Company and Shareholder shall use its best efforts to cause
the Acquisition to qualify, and will not take any actions which could prevent
the Acquisition from qualifying, as a reorganization under the provisions of
section 368(a) of the Code.
 
 
1.03. Delivery of LP Stock and ESP Stock.
 
At and after the successful completion of the Closing under the Purchase
Agreement the following shall occur:
 
(a)  The LP Stock is currently in escrow under a prior agreement (the “Prior
Escrow”) which prohibits further transfer by LP. Subject to satisfactory
completion of the Closing, at such time as the Prior Escrow terminates as to the
LP Stock (but not later than September 1, 2010), the LP Stock shall
automatically transfer to a second escrow (the “ESP Escrow”)pursuant to an
escrow agreement approved at or before the Closing by both parties (the “ESP
Escrow Agreement”) substantially in the form of Exhibit A. Under the ESP Escrow
Agreement, the Purchaser’s rights to a further transfer of the LP Stock shall be
subject to this Agreement. At and after the Closing, the Shareholder shall have
and retain during the continuance of the ESP Escrow all the voting rights and
rights to receive dividends possessed by the LP Stock and Purchaser represents
and warrants that these rights are unencumbered by any claim of Fields and that
these voting/dividend privileges are transferable to the Seller.
 
(b)  The ESP Stock shall be transferred into the ESP Escrow at the Closing
pursuant to Instruments of Transfer substantially in the form of Exhibit B .
Certificates for the ESP Stock, together with the executed Instruments of
Transfer to the Purchaser shall be delivered to the Escrow Agent where they
shall remain until either (i) the LP Stock has been fully delivered into the ESP
Escrow and the ESP Escrow shall have terminated by the terms of the ESP Escrow
Agreement and the LP Stock shall have been delivered to the Seller or (ii) the
Shareholder shall have exercised his rights to terminate the ESP Escrow as
provide in paragraph 2(e) below. At and after the Closing the Purchaser shall
have and retain during the continuance of the ESP Escrow all the voting, control
and ownership rights, including the right to receive dividends, possessed by the
ESP Stock and shall incur any and all liabilities and obligations (including tax
liabilities) associated with such ownership, subject to the successful
termination of the ESP Escrow and delivery of the ESP Stock to the Purchaser.
 
(c)  During the continuance of the Escrow the Purchaser shall obtain and include
the Company, its officers and Directors in directors and officers liability
insurance coverage currently maintained by the Purchaser.
 
(d)  The Purchaser shall have the obligation in any case to deliver all the LP
Stock to the Shareholder on or before September 1, 2011.
 
    (e)  The Shareholder shall have the right at any time after September 1,
2010 to require the Purchaser to deliver up to four million five hundred
thousand (4,500,000) shares of the LP Stock.
 
(f)  The Shareholder shall be entitled to an escrow fee payable in cash on a
quarterly basis. The escrow fee shall be calculated at rate of five percent
(5.00%) per annum for the first 12 months following closing, then seven and one
­half percent (7.50%) per annum for months 13 through 18 inclusive and then
twelve and one-half percent (12.5%) per annum thereafter (multiplied by the
product of the number of\shares remaining in the Escrow Account for the benefit
of the Shareholder and $0.1944). The first year's escrow fee shall be earned in
full upon a successful closing.  This fee shall be payable on a quarterly basis
to the Shareholder. In the event the Purchaser fails to make any payment to the
Shareholder when due after not less than thirty (30) days’ notice and /or files
a petition in bankruptcy voluntarily or a creditor files an involuntary
petition, absent notice to the Shareholder and a written agreement is not in
place at the time authorizing a deferral of the payment or authorizing the
payment to be made in the form of cash and additional shares or simply
additional shares, all shares of ESP shall immediately revert to the Shareholder
at his sole option, and upon written notice sent by regular US mail to the
Purchaser at its last known address and correspondingly, any shares of the
Purchaser in the possession of the Shareholder  or in the Escrow shall be
returned to the Purchaser  or otherwise canceled without further notice to the
Shareholder. This return/cancellation provision shall be limited to a maximum
return or cancellation or combination of the two to 9,000,000 shares. In the
event of the filing of a bankruptcy petition against the Purchaser by a party or
entity other than the Purchaser, the reversion referenced above shall be deemed
to have occurred 1 hour prior to the bankruptcy court clerk's receipt of the
petition by operation of law and without the necessity of any further notice.



 
1

--------------------------------------------------------------------------------

 

 
ARTICLE II.  THE CLOSING
 
2.01 Time, Date and Place of Closing.  
 
The Closing shall  take place at the offices of  the Purchaser, 100 Cummings
Center Suite 235, Beverly MA 01915 , at 10:00 AM local time, on Tuesday
September 29, 2009. The Closing may also take place  at such other  location and
time on which the parties hereto shall mutually agree. The date upon which
the Closing is to take place is defined as the "Closing Date". Failure to close
the transactions contemplated herein on the Closing Date shall not in and of
itself constitute a reason for a party to terminate this Agreement, termination
being governed by Article VII, and so long as this Agreement is not so
terminated, the parties hereto shall continue as set forth in this Agreement to
cause the Closing to occur as soon as practicable.
 
 
2.02 Events Comprising the Closing.  
 
The Closing, which shall be subject to the satisfaction of the conditions set
forth in Sections 2.03 and 2.04 shall consist of the delivery by  the Seller of
the documents to be delivered to the Escrow Agent and others pursuant to Section
2.05, the delivery by the Purchaser of the required Purchase Price  and  the
documents to be delivered pursuant to Section 2.06, the delivery of any other
documents provided for hereunder The Closing of any and all of the transactions
hereby shall be deemed not to have occurred unless and until all transactions
constituting that Closing shall have been completed and duly accepted by the
parties and all such transactions shall be deemed to have taken place
simultaneously.
 
 
2.03 Purchaser's Conditions of Closing.
 
Consummation by the Purchaser of the Closing is subject to the fulfillment prior
to or at the Closing Date of each of the following conditions, any  one or more
of which may be waived by the Purchaser  in whole or in part :
 
(a)  The representations and warranties of the Seller contained in this
Agreement or in any certificate, schedule, exhibit or other agreement delivered
pursuant to the provisions of this Agreement shall be true in all material
respects as of the date when made, shall be deemed to be made again at and as of
the Closing Date and shall be true in all material respects at and as of the
Closing Date.
 
(b)  The Seller, in all material respects, shall have performed and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by each of them  prior to or at the Closing Date.
 
(c)  The Company, in all material respects, shall be in full compliance with all
the required terms and conditions of all agreements material to its business.
 
(d)  No material adverse change shall have taken place in the business or
financial condition of the Company or either the Shareholder  between the date
hereof and the Closing Date, other than changes occurring with the prior written
consent of the Purchaser.
 
(e)  All required consents of governmental authorities and contracting or other
third parties (including without limitation creditors, suppliers and  the State
of  Florida to the transactions contemplated by this Agreement shall have been
properly obtained and evidence thereof provided to the Purchaser insofar as is
material to consummation of the purchase of the Company Assets.

(f)  There shall be no judgment, decree, injunction, ruling, order or notice of
any court or governmental authority outstanding against the Seller or the
Purchaser, or any claim or proceeding or threat of any such action ( "a
Litigation Problem" ) which prohibits, restricts or delays, or could in the
reasonable opinion of counsel for the Purchaser prohibit, restrict or delay the
consummation of any of the transactions contemplated by the Agreement, provided,
however that the Purchaser may in its sole discretion waive in writing prior to
the Closing all or any part of this condition as to any particular Litigation
Problem.
 
(g)  Except for the filing of any required certificate amending Certificates of
Incorporation or similar documents of the Company, the Purchaser to reflect the
Closing, all consents, authorizations, orders and approvals of, and filings and
registrations with  any governmental authority which are required for, or in
connection with the execution and delivery of this Agreement and the
consummation by each party hereto of the transactions contemplated hereby shall
have been obtained or made.
 
(h)  The execution of this Agreement and the sale and transfer of  the ESP stock
shall have received any required  approval  by the holders of the outstanding
shares or other equity interests of  the Company entitled to vote thereon in
accordance  with the provisions of the corporation and other applicable laws of
its state of incorporation and with its certificate of incorporation or similar
founding document.
 
(i)  The Seller has delivered to the Purchaser financial statements of the
Company for each of the two (2) most recently ended fiscal years, together with
financial statements for the period ended June 30, 2009, receipt of which is
hereby acknowledged, in form and substance acceptable to the purchaser.

 
2.04 Seller's Conditions of Closing.  
 
Consummation by the Purchaser and the Seller of the Closing transactions is
subject to the fulfillment prior to or at the Closing Date of each of the
following conditions:


(a)  The representations and warranties of the Purchaser contained in this
Agreement or in any certificate, schedule, exhibit or other agreement delivered
pursuant to one or more of the provisions of this Agreement, shall be true in
all material respects as of the date when made, shall be deemed to be made again
at and as of the Closing Date and shall be true in all material respects at and
as of the Closing Date.
 
(b)  The Purchaser shall have complied in all material respects with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it prior to or at the Closing Date.
 
(c)  No material adverse change in the business or financial condition of the
Purchaser shall have occurred between the date hereof and the Closing
Date,  other than changes occurring by reason of actions taken with the prior
written consent of the Seller.
 
(d)  All consents, authorizations, orders and approvals of, and filings and
registrations with  any governmental authority which are required for,  or in
connection with the execution and delivery of  this Agreement and the
consummation by each party hereto of the transactions contemplated hereby shall
have been  obtained or made.
 
(e)  The Purchaser’s Board of Directors shall at the Closing appoint the
Shareholder to a position on the Board of Directors, effective as of the Closing
Date, to serve until his successor shall be elected and qualify.  The next
annual meeting of shareholders shall occur no later than August 1, 2010 at which
time the shareholders will vote on a slate of directors.  At that meeting, the
Shareholder shall have all of the privileges of share ownership including the
right to vote all the LP Stock irrespective of whether or not it has remained in
the ESP Escrow;
 
(f)  The Purchaser shall at the Closing sign (i) a twelve-month consulting
services agreement with the Shareholder, substantially in the form of Consulting
Agreement attached as Exhibit C providing for compensation of fifty thousand
dollars ($50,000.00) payable in equal monthly installments in exchange for no
more than twenty five (25) hours of work per month, cumulative from month to
month and (ii) a retainer agreement whereby he may be required from time to time
to provide selected legal services at an hourly rate of three hundred dollars
($300) plus expenses.

 
2

--------------------------------------------------------------------------------

 

2.05  Deliveries by the Seller.  
 
It shall be a  Purchaser's Condition of Closing that the Seller shall deliver
the following at the Closing, all of which shall be satisfactory in form
and  substance to the Purchaser (all documents shall be dated the Date of
Closing unless otherwise specified):

(a)  To the Escrow Agent, certificates in the name of the Shareholder evidencing
ownership of the ESP Stock, accompanied with a duly executed assignment of all
the  ESP Stock,  by the Instruments of Transfer substantially in the form
attached as  Exhibit B to this Agreement.
 
(b)  Executed copy of the ESP Escrow Agreement.
 
(c)  Evidence satisfactory to the Purchaser as to (i) the good  standing of the
Company as a corporation under the laws of its jurisdiction of organization,
(ii) the due authorization by the Company and its shareholders and directors of
this Agreement of all such transfers and other actions taken and
documents  executed by  the Seller and (iii) as to such other items of a legal
nature as the Purchaser shall reasonably request to satisfy itself of the
legality of the transactions contemplated by this Agreement.
 
(d)  Certificate signed by the Seller updating the Disclosure Schedule delivered
pursuant to Article III and confirming the accuracy of all representations and
warranties as of the Closing date.
 
(e)  Executed copy of the Consulting Agreement between the Company and Derrick
Spatorico substantially in the form attached as Exhibit C to this Agreement.
 
(f)  Consents to the transactions contemplated hereby of the parties to all
material contracts, agreements, commitments and understandings to which the
Seller is  party or to which it or its assets are subject, to the extent
reasonably required to consummate the purchase of the  ESP stock

 
(g)  Secretary's Certificate attaching true, correct and complete copies of (a)
the by-laws,  operating agreements or other similar documents of the Company and
(b) votes or consents of directors and shareholders required to accomplish the
transactions contemplated by this Agreement  and certifying that they are in
full force and  effect and were properly authorized.
 
(h)  Assignment by the Shareholder of all his right, title and interest in and
to all software, systems, copyrights documents, records and other intellectual
property associated with and/or used or required for the operation of the
business of the Company, in form and substance acceptable to the Purchaser.
 
(i)  Such other documents, certificates and opinions as the Purchaser may
reasonably request for the purpose of enabling its counsel to provide opinions
under this Agreement and in order to evidence the accuracy and completeness of
any of the representations, warranties  or statements of the Seller.
 


2.06  Deliveries by The Purchaser.  
 
The Purchaser hereby covenants and agrees to use its best efforts to deliver or
cause to be delivered the following at the Closing, subject to all the  terms
and conditions of this Agreement:
 
(a)  A certificate dated the Date of Closing and executed by an officer of the
Purchaser certifying that (i) the representations and warranties of the
Purchaser contained in this Agreement or in any exhibit, schedule, certificate
or other document delivered by the Purchaser pursuant to this Agreement are true
and correct on and as of the Date of Closing with the same effect as though such
representations and warranties had been made on and as of such date or, if not,
in what respects they are not and (ii) each and all of the agreements and
covenants of the Purchaser to be performed on or before the Date of Closing
pursuant to the terms of this Agreement have been duly performed or, if not, in
what respects they have not.
 
(b)  Evidence satisfactory to the Seller as to the existence of the LP Stock and
the Prior Escrow.
 
(c)  Executed copy of the ESP Escrow Agreement.
 
(d)  Such other documents, certificates and opinions as the Seller may
reasonably request for the purpose of enabling its counsel to provide opinions
under this Agreement and in order to evidence the accuracy and completeness of
any of the representations, warranties or statements of the Purchaser.

 
2.07  Filings.  
 
Immediately after the delivery of the items set forth in Sections 2.05 and 2.06
by the parties thereto, the any required filings shall be made with corporate
and other authorities.
 
 
2.08  Return of Items.
 
If for any reason the Closing is not consummated after the deliveries provided
for in Sections 2.05 and 2.06, all items delivered shall be returned to the
party or parties delivering them.
 
 
3

--------------------------------------------------------------------------------


 
ARTICLE  III.  SELLER'S REPRESENTATIONS AND WARRANTIES
 
Each of the Company and the Shareholder, jointly and severally, represents and
warrants to the Purchaser as of the date hereof and as of the Closing Date, as
follows, EXCEPT AS SET FORTH IN THE DISCLOSURE  SCHEDULE ATTACHED HERETO AS
EXHIBIT D , AS UPDATED:
 
3.01 Status of the Company.
 
(a)  Organization.  The Company is a corporation duly organized and validly
existing in good standing under the laws of Florida and has full corporate power
to own or lease its properties and conduct its business as now being
conducted.  True and accurate copies of (a) the articles of incorporation, as
amended to date, (b) a short  form Certificate of Good Standing (listing all
amendments, restatements, any articles of merger or similar action affecting the
articles of incorporation) from the office of the Florida Secretary of
State  and dated not more than forty five  (45) business days prior to the date
of the Closing and (c) the bylaws  and any amendments thereto certified by the
Secretary as being in full force and effect without modification, have been
furnished to the Purchaser.  The Company is duly qualified and in good standing
to transact business as a foreign corporation and has paid all taxes and other
fees due in each state or jurisdiction where it does business, except where the
failure to so qualify and be in good standing would not have a material adverse
effect on the business of the Company. The Company does not own, lease nor use
real or personal property nor have employees or agents located in any state or
jurisdiction outside Florida. The Company has no subsidiaries or affiliates or
equity securities of, investments in or loans or advances to any corporation,
LLC,  partnership, joint venture or other business enterprise or any agreements
or commitments for such.  The minute books of the Company reflect all material
actions and proceedings taken at meetings or by written consent of the
shareholders or Board of Directors and any committee thereof. The stock records
of the Company  accurately reflect all stock  issuances and transfers of record.
 
(b)  Capitalization; Ownership Interests.  All outstanding shares of capital
stock of the Company are owned by Shareholder as set forth on the signature page
of this Agreement. The ESP stock constitutes all the issued and outstanding
capital stock of the Company, is fully paid and non-assessable and may be freely
transferred by the Shareholder to the Purchaser. No warrants, subscriptions,
calls or other rights or commitments to issue or acquire any capital stock or
other securities of the Company  or rights or obligations of any kind
convertible into securities of any kind or class of the Company are authorized,
outstanding or otherwise existing. Except as described in the Disclosure
Schedule there are no agreements or understandings of any kind to which the
Company  is a party or by which it is bound relating to the issuance, voting,
purchase, repurchase, redemption or transfer of stock or other equity interest
of the Company or any other securities of any Company and no agreements or other
understandings as to joint venture, profit sharing or other interests in
operations or ownership. No stock or other equity interest in the Company has
been issued or sold and delivered in violation of any preemptive or similar
right or  in violation of any corporate, business organization or securities
law.  No shareholder or equity owner or former shareholder or equity owner and
no shareholder of any corporation or other entity heretofore merged or
consolidated with or into the Company or its predecessors has any claim or cause
of action whatsoever against it or its shareholders or equity owners arising out
of or in any way connected with any occurrence or state of facts in existence
prior to the date of this Agreement  and no such shareholder equity owner or
former shareholder or equity owner  shall come to have any claim or cause of
action whatsoever against the Company or the Seller or the Purchaser arising out
of or in any way connected with any occurrence or state of facts in existence
prior to the date of this Agreement.
 
(c)  Authorization. The execution and delivery of this Agreement and the due
consummation by the Seller of the transactions contemplated by  this Agreement
have been duly authorized by all necessary action on the part of the Board of
Directors and shareholders of the Company in compliance with applicable law and
this Agreement constitutes the valid and binding agreement  of  the Company and
the Shareholder, enforceable against each of them in accordance with its terms,
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws from time to time in effect and to general principles of
equity.  The Company and the Shareholder are duly authorized to execute this
Agreement and all other agreements or documents attached as exhibits or referred
to therein and to engage in and consummate all the transactions and other acts
contemplated thereby. Except as described in the Disclosure Schedule, the Seller
knows of no claim, law or regulatory or contract provision that would prevent or
impede the due execution and delivery  of all such documents by the Seller and
the completion of all such transactions and acts.

 
3.02  Financials
 
(a)  Financial Statements.  Attached as exhibits to the Disclosure
Statement  are true, correct  and complete copies of a balance sheet of the
Company as of December 31, 2008, plus related statements of net income for
the  two (2) fiscal years then ended, together with interim financial statements
through June 30, 2009 (all of which, including the Note thereto, together with
the financial statements hereafter delivered  are referred to herein as the
"Company Financials" ). Receipt of the Company Financials is hereby acknowledged
by the Purchaser. Except as described in the Disclosure Schedule, the Company
Financials are consistent in all material respects with the  books and records
of the Company taken as a whole, have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods covered by such statements and fairly present the financial position of
the Company as of their respective dates and the results of operations of the
Company for the periods then ended.
 
(b)  Absence of Undisclosed Liabilities. Except as and to the extent reflected
or reserved against in the Company Financials or expressly  described in the
Note thereto or in the Disclosure Schedule, and except for trade payables and
similar liabilities and obligations arising in the ordinary course of business
since  June 30, 2009 or which in  the aggregate do not exceed $10,000,  the
Company  will  have on the Closing Date (x) no known liabilities or obligations
of a type that would be required by generally accepted accounting principles to
be accrued or otherwise reflected on a balance sheet (or the notes thereto)
dated as of the Closing and (y) no other material liability of any nature,
whether accrued, absolute, contingent or otherwise, known or unknown, arising
from any state of facts  existing  on or before the Closing Date. The Purchaser
acknowledges the existence of a Note of the Company in favor of the Shareholder
in the amount of one hundred and forty eight thousand dollars ($148,000).

(c)  No Liabilities as Guarantor; Warranties. Except as set forth in the
Disclosure Schedule, neither of the Company nor any the Shareholder is directly
or indirectly liable, by guaranty, surety or otherwise with respect to any debt,
dividend or other obligation of any person, corporation, association,
partnership or other entity, except endorsements made in the ordinary course of
business in connection with the deposit of items for collection.  Except as set
forth in the Disclosure Schedule and except as provided by applicable law
relating to the sale of goods and services, there are no outstanding warranties
or guaranties upon any goods or services sold by the Company.
 
(d) Absence of Certain Changes. Except as set forth in the Disclosure Schedule
or as contemplated by or disclosed in this Agreement, since June 30, 2009 ,
there has not been  any material adverse change in the financial condition,
assets, liabilities or business of the Company or  the Shareholder.
 
(e)  Accounts Receivable.  Except as set forth on the Disclosure Schedule,
any  and all accounts receivable of the Company as reflected in the Company
Financials, to the extent uncollected, are valid and represent moneys due for
products or services sold and delivered. The Seller knows of no reason why each
of these  accounts receivable cannot be collected in the ordinary course of
business without resort to legal proceedings. Neither the Seller nor the Company
provides any guarantee of collectability of any such account receivable.  There
are no refunds or other adjustments, except discounts given in the ordinary
course of business, payable in respect of any of such accounts receivable. To
the knowledge of the Seller, there are no defenses, rights of set-off,
assignments, restrictions, encumbrances or conditions enforceable by third
parties on or affecting any thereof.
 
 
4

--------------------------------------------------------------------------------


3.03 Tax Returns; Taxes.  
 
The Company  has properly completed and filed in correct form all federal,
state, municipal  and other tax and related reporting  returns of every  nature
required to be filed by it ( the "Returns" ) and no extensions of time in which
to file any such returns are in effect, except state and other returns
with  respect to which the failure to file would not subject either of them to
liability in excess of $10,000 in the aggregate.   Except as set forth in the
Disclosure Schedule all amounts shown as due and payable have been paid and all
accrued liabilities are properly reflected on the Financial Statements. The
Company has delivered to the Purchaser true and correct copies of the Returns
for the last three taxable years.   The Company has generally paid and/or
satisfied on or before their respective due dates all income, sales and other
taxes  (whether or not requiring the filing of returns), including all
deficiency assessments, additions to tax, penalties and interest of which notice
has been received, to the extent that such amounts have become due, and none of
such taxes, assessments or charges is delinquent. All taxes or other assessments
and levies which the Company is or was required by law to withhold or collect
have been duly  withheld and collected, and have been paid over to the proper
governmental authorities or are held by the Company in a depository bank account
for such payment and all such withholdings and collections and all other
payments due in connection therewith are duly set forth on the books of the
Company.  All taxes or other assessments and levies which the Company is or was
required by law to withhold or collect have been duly  withheld and collected,
and have been paid over to the proper governmental authorities or are held by
the Company in a depository bank account for such payment and all such
withholdings and collections and all other payments due in connection therewith
are duly set forth on the books of the Company.  No tax return of any Company
has been audited by any federal, state or local tax authority.  There are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any federal, state or local tax return for any period with respect
to any Company.
 
 
3.04   Real and Personal Property.
 
(a)  Ownership.  The Company  owns no real property except as set forth in the
Disclosure Schedule. All of the personal property, including contract rights,
patents, trademarks or names, licenses, permits and applications therefor ( the
"Assets" ) reflected on the Company Financials as owned by any Company are owned
free and clear by the Company and, except as clearly set forth or described in
the Company Financials or in the Disclosure Schedule, none of such personal
property  is subject to any material mortgage, pledge, lien, restriction,
encumbrance, charge or other adverse claim.
 
(b)  Leases; Subleases.  The Disclosure Schedule sets forth each lease or
sublease pursuant to which the Company  leases or subleases any real or personal
property, either as lessor or lessee.  The Seller has delivered to the Purchaser
true and correct copies of all leases and subleases required to be set forth in
the Disclosure Schedule.  The Company is not in default in connection with any
lease or sublease to which any of them  is a party or by which either is bound
nor, so far as the Seller knows is there any basis for any claim or default in
any respect under any such lease.
 
(c)  Documentation; Records.  The products, services and systems provided or
used by the Company  and included in the Seller's Assets are  documented, and
any  software includes source code,  manuals, operating system instructions and
backup,  all software is written in standard language and can readily be
archived, accessed (subject to password) and requirements retrieved and utilized
by trained personnel without the addition of codes, keys or other encryption or
security devices not transferred or provided to the Purchaser.
 
 
3.05  Patents; Trademarks; Trade Names, Licenses, Etc.
 
(a)  Ownership.  The Company owns patents, trademarks, service marks, trade
names, service names, licenses, permits applications therefor and registrations
thereof, except for the right to use its corporate name within the State of
Florida.
 
(b)  No Violations. To the best of the Seller's knowledge, the Company has not
violated  or infringed any patent, trademark, service mark, trade name,
copyright, technology, know-how, process, license, permit, trade secret or other
rights or other intellectual properties of any third party .
 
 
3.06  Contracts; Powers of Attorney.
 
(a)  Contracts.  Each written or oral contract, agreement, commitment or
understanding to which the Company or any person constituting the Seller a party
or to which any of their properties is subject which is material to the
operation of the business or the Seller's Assets being transferred is listed in
the Disclosure Schedule.  All such contracts, agreements, commitments or
understandings are referred to  herein as "Contracts." Except as set forth in
the Disclosure Schedule neither the Company nor  is  in default in connection
with any Contracts nor, so far as any of them knows, is there any basis for any
material claim or default in, any respect under any Contract; so far as any of
them  knows, no other party is in material default under any of the Contracts,
no act or event (other than overdue payments not more than 60 days late) has
occurred which, with notice or lapse of time, or both, would constitute a
default under any of the Contracts and, so far as they both know, there is no
basis for such; there is no outstanding notice of cancellation or termination in
connection  therewith; and to the best of the Seller's knowledge, each of the
Contracts is a valid and binding obligation of the signatory, and, so far as
they know, of the other parties thereto, which is in full force and effect in
accordance with its terms.  To the extent requested by the Purchaser in writing
before the date hereof, the Seller has furnished to the Purchaser letters or
other written evidence acceptable to it from contracting parties evidencing the
due compliance by the Seller with the terms and conditions of applicable
contracts and that they are in full force and effect.

 
(b)  Powers of Attorney.  Except as set forth in the Disclosure Schedule there
are no persons holding powers of attorney or similar rights from the Company or
the Seller.
5

--------------------------------------------------------------------------------


 
 
3.07  Insurance.
 
The Disclosure Schedule sets forth a complete and accurate schedule (including
the type of policy, the policy number, the carrier, the limits of coverage and
the expiration date) of all insurance policies held by the Company  now in
force.  All such policies are in full force and effect and the premiums due
thereon have been timely paid.  The Company will continue to maintain such
insurance coverage in full force and effect to and including the Closing Date.
 
 
3.08.  No Misleading Statements or Omissions.   
 
No representation or warranty by the  Seller in this Article III or in any
written exhibit, statement, certificate or agreement required to be
furnished  by the Seller  to the Purchaser pursuant to this Agreement
intentionally contains or will contain any untrue statement of a material fact,
or intentionally omits or will omit to state a material fact necessary to make
the statements herein or therein not misleading.
 
 
3.09.  Litigation;  Compliance with Law.
 
(a)  Neither the Company nor the Shareholder  is engaged in or a party to or, to
the best knowledge of either of  them, threatened with any claim, controversy,
legal action, or other proceeding whether or not before any court or
administrative agency and whether by a private or public party, any adverse
determination of which might adversely affect it or its business and, so far as
either of them  knows, there is no basis for such;
 
(b)  No governmental authority in the last five years has (i) charged the
Company or the Shareholder with the commission of a crime or (ii) given notice
to the Company or either the Shareholder that it was conducting any
investigation of which the Company or either the Shareholder was the subject.
 
(c)  The Company and the Shareholder  has complied in all material respects with
each federal, state or other statute, law, judgment, order, decree, regulation
or rule of any court or governmental authority applicable to it, including
without limitation all trademark, copyright, antitrust and trade regulation
laws, all communications laws, and all rules and regulations promulgated under
such laws. Except as set forth in the Disclosure Schedule,  the Company holds
all required licenses and permits to conduct the business done and intended to
be done by it.
 
 
3.10.  Absence of Restrictions and Conflicts.  
 
The execution and delivery of this Agreement, the consummation of the
transactions contemplated by this Agreement and the fulfillment of and
compliance with the terms and conditions of this Agreement do not and will not
with the passing of time or the giving of notice or both (a) constitute a
violation of, conflict with, constitute a breach of or default under or result
in the creation or imposition of any security interest, lien or other
encumbrance, upon any of the Assets under (i) any term or provision of the
articles of incorporation or bylaws or other similar basic document of the
Company  or (ii) any agreement, commitment or understanding to which the Company
or either the Shareholder is a party or to which any of them or any of their
properties is subject; (iii) any judgment, decree or order of any court or
governmental authority or agency; or (iv) any statute, law, regulation or rule
or (b) create, or cause the acceleration of  maturity of, any debt, obligation
or liability of the Company or either the Shareholder.  No consent, approval,
order or authorization of, or registration, declaration or filing with any
governmental authority or other person, corporation, firm or entity with respect
to the Company or any  the Shareholder is required in connection with the
execution or delivery of or the performance under this Agreement or the
consummation of the transactions contemplated by this Agreement other than as
set forth in the Disclosure Schedule or described elsewhere herein.
 

 
ARTICLE IV.  PURCHASER'S REPRESENTATIONS AND WARRANTIES.
 
The Purchaser hereby represents and warrants to the Company and the Shareholder
as of the date of this Agreement and as of  the Closing Date, as follows:
 
 
4.01. Status of Purchaser.  
 
The Purchaser is a corporation duly incorporated, organized and existing in good
standing under the laws of Delaware and has the corporate power and authority to
own its properties and carry on its business as contemplated by this Agreement.
 
 
4.02 Authorizations.   
 
The Purchaser has full power and authority to enter into this Agreement, and to
enter into the other transactions provided for herein, and the execution and
delivery of this  Agreement and the consummation by the Purchaser of the
transactions provided for herein by the Purchaser have been  duly and validly
authorized by all necessary action on the part of the Purchaser in compliance
with its  organizational documents and applicable law.  This Agreement
constitutes the valid and binding agreement of the  Purchaser , enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws from time to time in
effect and to  general principles of equity. Subject to the restrictions
described above in this Agreement, the issuance and delivery of the LP Stock and
the Additional LP Stock is within the corporate powers of the Purchaser and has
been duly and properly authorized by proper action of the Board of Directors and
officers. When issued and delivered to the Seller the LP Stock and the
Additional LP Stock will be fully paid and non-assessable on the books of the
Purchaser and free from any ownership claims of prior shareholders or others.
The voting and other rights in the LP Stock provided to the Shareholder at the
Closing by virtue of this Agreement are freely assignable to the Shareholder.
 
 
4.03  No Misleading Statements or Omissions.  
 
No representation or warranty by the Purchaser in this Article IV or in any
written exhibit, statement, certificate or agreement required to be furnished by
the Purchaser pursuant to this Agreement intentionally contains or will contain
any untrue statement of a material fact, or intentionally omits or will omit to
state a material fact necessary to make the statements herein or therein not
misleading.

 
6

--------------------------------------------------------------------------------

 

ARTICLE V. SURVIVAL; INDEMNIFICATION
 
5.01  Survival.  
 
All representations and warranties made by the Purchaser or the Seller in this
Agreement or required by this Agreement to be made in any exhibit, schedule,
certificate, instrument or agreement delivered pursuant to this Agreement, shall
be made at and as of the date of  this Agreement and at and as of the Closing
Date hereunder.  The representations, warranties, covenants and agreements made
by the Purchaser and the Seller in this Agreement and in any exhibit, schedule,
certificate, instrument or agreement delivered pursuant to this Agreement shall
survive the Closing for a period of one (1) year. No investigation made by the
Purchaser or the Seller or any of their representatives shall affect the
enforceability of any such representations, warranties, covenants, agreements or
undertakings or their survival.
 
 
5.02. Indemnification.
 
The Company and the Shareholder shall indemnify, defend and hold harmless  the
Purchaser and their successors and assigns, from and against any and all  loss,
liability, claim or  expense (including without  limitation reasonable
attorneys' fees ) incurred or suffered as a result of a material breach of a
representation or warranty by either of them or failure to comply  with this
Agreement including all exhibits. The Purchaser shall indemnify and hold
harmless  the Seller from and against all loss, liability  claim or expense(
including reasonable attorneys fees ) which either of them may incur or suffer
as a result of a material breach of a representation or warranty by  the
Purchaser or failure by the Purchaser to comply with this Agreement including
all exhibits.  The provisions of this Section 5.02 shall  survive the
Closing.  For purposes of this section, a loss, liability, claim or expense
shall not be deemed material except to the extent that it exceeds $15,000.  No
claim for indemnity may be brought more than one (1)  year after the Closing
Date.  This right of indemnity shall not be deemed exclusive of other remedies
provided by law or by contract.
 
 
ARTICLE VI. OTHER AGREEMENTS
 
6.01 Continuing Operation of Business.  
 
The Seller agrees that after execution of this Agreement and prior to the
Closing (except upon the prior written consent of the Purchaser which will not
be unreasonably withheld ) the Company will  do the following:
 
(a)  Carry on its business diligently and in the ordinary course.
(b)  Not incur any additional liabilities or obligations in excess of $10,000
except such liabilities or obligations as the Shareholder consider to be
reasonable and necessary for the business.
(c)  Not to organize or engage in any other business or to divert any business
outside the Company.
(d)  Not to increase the compensation of any employee of the Company.
(e)  Not to license, assign, sell, transfer or encumber any of the property or
assets of the Company including development rights to any new products or
services, other than in the ordinary course of  business.
(f)  Not to do any act, or omit to do any act, or to permit any act or omission
to act, any of which will cause a breach of any contract, agreement, commitment
or understanding to which the  Company is a party or by which it is bound that
is likely to materially and adversely affect its business or financial
condition; and
(g)  To prepare and file all required returns for taxes, and other tax reports,
filings and amendments thereof, required to be filed, and to allow Purchaser to
review all such returns, reports, filings, and amendments prior to the filing
thereof.
 
 
6.02.   Inspection; Updated Financial Statements.
 
(a) Inspection. The Seller shall allow the Purchaser  and its authorized
employees and representatives full access during normal business hours and prior
to the Closing Date to all of the properties and records of the Company and
shall at their own expense furnish to the Purchaser and its representatives such
information concerning the Company  as they may reasonably request. The
Purchaser and its representatives shall have the right to review and copy such
records as they may deem advisable, and shall advise the Seller of those items
of which copies are made.  All such investigations and copies shall be
undertaken in strictest confidence and upon request the Purchaser and, if
requested, each representative shall sign a confidentiality agreement before
being permitted to proceed. The Seller and their representatives, and if the
transactions contemplated herein are not consummated, the Purchaser and its
representatives, shall treat all information obtained from the others, and not
otherwise known to such party or already in the public domain, as confidential,
and if the transactions contemplated herein are not consummated, each party
shall return to each other party all materials and copies made of materials
belonging to the other party.
 
 
(b)  Updated Financial Statements. Without limiting the foregoing, the Seller
shall cause to be prepared and shall deliver to the Purchaser monthly as
requested,  as soon as practicable after they have been prepared (but in no
event later than fifteen days after the end of each month) unaudited monthly
consolidated financial statements (including without limitation a balance sheet
and statements of income and cash flow for the month and cumulative) of the
Company  as prepared in the ordinary course of business, for periods ending
after the date of the last Seller's Financials delivered hereunder.
 
 
6.03.  No Negotiations.  
 
From the date hereof until the Closing or until this Agreement is terminated as
provided in Article VII, the Seller shall not, and will direct the officers,
directors, representatives, financial advisors and counsel of the Seller not to
solicit or enter into any discussions or negotiations with, or furnish or cause
to be furnished any information concerning, the Seller to any person or entity
(other than the Purchaser and its representatives) in connection with any
acquisition of all or any interest in the Company or product or service
developed by the Company or the Seller, whether by merger, sale or purchase of
equity interests, sale of all or substantially all of the assets or other
takeover or  business combination involving any of them.
 
 
7

--------------------------------------------------------------------------------


 
6.04   Good Faith Efforts; Further Assurances; Cooperation.  
 
The parties hereto shall in good faith undertake to perform their obligations
herein, to satisfy all conditions and to cause the  transactions contemplated
herein to be carried out promptly in accordance with the terms hereof.  Upon the
execution of this Agreement and thereafter, each party shall do such things as
may be reasonably requested by the other parties hereto in order more
effectively to consummate or document the transactions contemplated by this
Agreement.  The parties shall cooperate fully with each other and their
respective officers, directors, employees, agents, counsel, accountants and
other designees in connection with any steps required to be taken as part of
their respective obligations under this Agreement.
 
 
6.05   Brokerage Commissions.  

Each of the parties hereby agrees for the benefit of the others that, other than
as stated in the Disclosure Schedule, no person, firm, corporation or other
entity is entitled to any brokerage commission or finder's fee in connection
with any of the transactions contemplated by this Agreement, arising out of acts
by him or it or his or its employees or agents.  The Purchaser agrees to
indemnify and hold harmless the Seller from and against any and all claims or
demands for such commissions or fees based on any arrangement made by the
Purchaser, and the Seller agrees to so indemnify and hold harmless
the  Purchaser from and against any and all claims or demands for such
commissions or fees based on any arrangement made by the Seller.
 
 
6.06  Public Announcements.  
 
The Seller will make no press releases or other public announcements relative to
the transactions contemplated by this Agreement without the prior written
consent of the  Purchaser. The Purchaser will furnish to the Seller any public
announcement it makes with respect to the transactions contemplated by this
Agreement, prior to its release whenever practicable.

 
ARTICLE VII. TERMINATION AND ABANDONMENT; SPECIFIC PERFORMANCE
 
7.01  Termination and Abandonment.  
 
This Agreement  may be terminated at any time prior to the Closing:
 
(a)  by mutual agreement of the Seller and Purchaser;
 
(b)  by  the Purchaser if the conditions set forth in Sections 2.03  and 2.05
shall not have been complied with or performed in any material respect and such
non-compliance or nonperformance shall not have been cured or eliminated (or by
its nature cannot be cured or eliminated) on or before the Closing Date;
provided, however, that if such non-compliance or nonperformance can be cured or
eliminated, the Purchaser shall not so  terminate unless it has given the Seller
written notice that non- compliance or non-performance has occurred, specifying
the nature thereof and the action required to cure, and  (ii) such
non-compliance or non-performance shall not have been cured or eliminated within
fifteen (15) days of receipt  of such notice;
 
(c)  by the Seller if the conditions set forth in sections 2.04 and 2.06 shall
have not been complied with or performed in any material respect and such
non-compliance or non- performance shall not have been cured or eliminated (or
by its nature cannot be cured or eliminated) on or before the Closing Date;
provided, however, if such non - compliance or non-performance can be cured or
eliminated, the Seller shall not so terminate unless and until (i) it has given
the Purchaser written notice that non- compliance or non-performance has
occurred, specifying the nature thereof and the action required to cure, and
(ii) such non-compliance or non-performance shall not have been cured or
eliminated within fifteen (15) days of receipt of such notice;

(d)  by the Purchaser or the Seller by written notice to the other, if any
action or proceeding shall have been instituted before any court or other
governmental body or by any public authority or any private person, firm,
corporation or entity to restrain or prohibit or question the validity or
legality of the transactions contemplated by this Agreement or to subject one or
more of the parties to this Agreement or the directors or officers of Purchaser
or the Seller to liability on the grounds that it or they have breached any  law
or regulation or otherwise acted improperly in connection with such
transactions, other than an action, suit or proceeding instituted by a person
other than a governmental authority which, in the written opinion of counsel to
the party receiving notice of termination, does not have a substantial
likelihood of success; or
 
(e)  by the Purchaser or the Seller if the Closing has not occurred on or before
the required Date of Closing or any agreed upon extension
 
 
7.02. Specific Performance and Other Remedies.  
 
The parties hereto each acknowledge that the rights of the others to consummate
the transactions contemplated hereby are special, unique and of extraordinary
character, and that, in the event that any party violates or fails and refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law.  The parties each agree, therefore,
that in the event that he or it violates or fails or refuses to perform any
covenant or agreement made by him or it herein, the non breaching party or
parties may, in addition to any remedies at law for damages or other relief,
institute and prosecute an action in any court of competent jurisdiction to
enforce specific performance of such covenant or agreement or seek any other
equitable relief.
 

 
7.03  Rights and Obligations on Termination.
 
(a) Redelivery.  If this Agreement is terminated and abandoned as provided
herein, each party hereto will  redeliver all documents, work papers and other
materials and information, including all copies and summaries thereof of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same,
and all information received by any party hereto with respect to the business of
any other party shall not at any time be used for the advantage of, or disclosed
to third parties by, such party to the detriment of the party furnishing such
information; provided, however, that this paragraph shall not apply to any
documents, work papers, materials, or information which are a matter of public
knowledge or which have heretofore been or are hereafter published in any
publication for public distribution or filed as public information with any
governmental authority.
 
(b)  Survival. The following provisions shall survive termination of this
Agreement: Sections:  Article III, Article IV, Sections 5.01,5.02,6.05,Articke
VII, 8.06, 8.08.
 
 
8

--------------------------------------------------------------------------------


 
ARTICLE VIII. MISCELLANEOUS PROVISIONS
 
8.01. Notices.  
 
All notices, communications and deliveries hereunder shall be made in writing
signed by the party making the same, shall specify the section hereunder
pursuant to which it is given, and shall be deemed given on the date delivered
if delivered in person or on the third business day after it is mailed if mailed
certified first class mail return receipt requested (with postage and other fees
prepaid) as follows
 
 
To the Purchaser:
 
    LOCATEPLUS Holdings Corporation
    100 Cumming s Center, # 235M
    Beverly MA 01915
    (978) 524-8887 (fax)
    Att; Geoffrey Lee, CEO
 
    with a copy to:
   
    Geoffrey T. Chalmers, Esq.
    33 Broad Street, Suite 1100
    Boston, Ma 02109
    (617) 227-3709 (fax)


 
    To the Seller:
 
    Employment Screening Profiles, Inc.
    d/b/a Trubackgrounds, Inc.,
    4025 Tampa Rd., Suite 1206,
    Oldsmar, FL 34677
    Att; Derrick A. Spatorico, Esq.
    (585)  546-2474(fax)

 
    with a copy to:
 
    Derrick A. Spatorico, Esq.
    1 East Main Street, Suite 150
    Rochester, NY 14614
 
 
or to such other representative or at such other address as a party hereto may
furnish to the other parties in writing.  If notice is given of a permitted
successor or assign of a party hereto, the notice shall be given as set forth
above to such successor or assign of such party.
 
 
 
8.02   Exhibits  and Schedules.  
 
All enumerated exhibits and schedules to this Agreement, and any attachments
thereto, are hereby incorporated into this Agreement and- hereby are made a part
hereof as if set out in full in the first place that reference is made thereto.
All exhibits, schedules, certificates, information and lists to be disclosed in
writing and delivered pursuant to this Agreement shall, if not attached to this
Agreement, be delivered to the appropriate party at the address indicated above,
shall indicate the section hereunder pursuant to which it was delivered or
mailed, and shall be signed or initialed by the party or parties or an
attorney-in-fact of the party or parties delivering the same.

 
8.03  Time of the Essence, Computation of Time.  
 
Time is of the essence of each and every provision of this Agreement which, by
its terms, calls for performance by a specified date.  Whenever the last day for
the exercise of any privilege or the discharge of any duty hereunder shall fall
upon Saturday, Sunday or any public or legal holiday, whether state or federal,
the party having such privilege or duty may exercise such privilege or discharge
such duty on the next succeeding regular business day.
 
 
8.04   Assignment; Successors in Interest.  
 
No assignment or transfer by Purchaser or Seller of its rights and obligations
hereunder prior to the Closing shall be made except with the prior written
consent of the other party(ies).  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective legal
representatives, heirs, descendants and permitted successors and assigns, and
any reference to a party hereto shall also be a reference to a permitted
successor or assign.

 
 
9

--------------------------------------------------------------------------------

 

 8.05  Number; Gender.  
 
Whenever the context so requires, the singular number shall include the plural
and the plural shall include the singular, and the gender of any pronoun shall
include the other genders.
 
 
8.06  Controlling Law, Integration, Amendment; Waiver.  
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of Massachusetts.  This Agreement and the other agreements
contemplated hereby supersede all prior negotiations, agreements and
understandings between the parties with respect to the subject matter hereof,
constitute the entire agreement between the parties and may not be altered or
amended except in writing signed by Purchaser, the Purchaser and the Seller. The
failure of any party hereto at any time or times to require performance of any
provisions hereof shall in no manner affect the right to enforce the same. No
waiver by any party hereto of any condition, or of the breach of any term,
provision, warranty , representation, agreement or covenant contained in this
Agreement or the other agreements contemplated hereby, whether by conduct or
otherwise, in any one or more instances shall be deemed or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term, provision, warranty,
representation, agreement or covenant herein or therein contained.
 

 
8.07  Expenses.   
 
Each party hereto agrees to pay its own expenses of this Agreement and the
transactions contemplated hereby.
 

 
8.08. Arbitration of Disputes.  
 
In the event of any controversy or claim arising out of or relating to this
Agreement or any act or omission of a party hereunder (a "dispute"), either
party (by written notice to the other) may invoke the procedures of this
section.  Promptly after such notice is given, the Shareholder and senior
management of the Purchaser will meet to attempt to negotiate a settlement of
all pending disputes.  If for any reason the parties have not entered into a
written settlement of the dispute(s) within 30 days after the original notice,
either party may give notice demanding arbitration.  Thereafter all pending
disputes shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, or such other rules
and procedures as the parties may hereafter consent to in writing.  The
arbitration shall occur in Boston, Massachusetts or such other location as is
mutually acceptable to the parties.  The arbitrator (or a majority thereof, if
more than one) shall be licensed to practiced law in Massachusetts and
experienced in corporate and contract law, and the arbitrator(s) shall be
required to decide each claim in accordance with applicable law and to set forth
briefly in writing the award, the rationale of the decision, and those facts
considered by the arbitrator(s) to be material to such decision.  Judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  This agreement to arbitrate shall be enforceable under
the Uniform Arbitration Act.
 

 
8.09   Counterparts.  
 
This Agreement may be signed by each party upon a separate copy and in such case
one counterpart of this Agreement shall consist of enough of such copies to
reflect the signatures of each party.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and it shall not
be necessary in making proof of this Agreement or the terms hereof to produce or
account for more than one of such counterparts.  This Agreement shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to each of the other parties.
 
 
DULY EXECUTED BY the parties hereto, under seal, as of the day and year first
above written.
 
 
 
          Purchaser:  LOCATEPLUS HOLDINGS CORPORATION
 
 
          By: _________________
                       Geoffrey Lee, CEO
 
 

 
          Seller:  EMPLOYMENT SCREENING PROFILES, INC.

 
          By: ___________________
                       Derrick A. Spatorico, President
 
          By:____________________
                       Derrick A. Spatorico, Individually
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 